

115 S1827 RS: Keep Kids' Insurance Dependable and Secure Act of 2017
U.S. Senate
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 288115th CONGRESS1st SessionS. 1827[Report No. 115–197]IN THE SENATE OF THE UNITED STATESSeptember 18, 2017Mr. Hatch (for himself, Mr. Wyden, Mr. Brown, Ms. Stabenow, Mr. Casey, Mr. Menendez, Ms. Duckworth, Mr. Isakson, Mr. Tester, Mr. Heller, Mr. Peters, Mr. Nelson, Mr. Bennet, Mr. Gardner, Mr. Grassley, Ms. Cortez Masto, Ms. Murkowski, Mr. Coons, Mr. Donnelly, Mrs. McCaskill, Ms. Hirono, Mr. Booker, Mr. Carper, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on FinanceDecember 20, 2017Reported by Mr. Hatch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo extend funding for the Children's Health Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Kids' Insurance Dependable and Secure Act of 2017 or the KIDS Act of 2017.
		2.Five-year funding extension of the Children’s Health Insurance Program
 (a)Appropriation; total allotmentSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) is amended— (1)in paragraph (19), by striking and;
 (2)in paragraph (20), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs:
					
 (21)for fiscal year 2018, $21,500,000,000; (22)for fiscal year 2019, $22,600,000,000;
 (23)for fiscal year 2020, $23,700,000,000; (24)for fiscal year 2021, $24,800,000,000; and
 (25)for fiscal year 2022, for purposes of making 2 semi-annual allotments— (A)$2,850,000,000 for the period beginning on October 1, 2021, and ending on March 31, 2022; and
 (B)$2,850,000,000 for the period beginning on April 1, 2022, and ending on September 30, 2022.. (b)Allotments (1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended—
 (A)in paragraph (2)— (i)in the heading, by striking through 2016 and inserting through 2022; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking (19) and inserting (24);
 (II)in clause (ii), in the matter preceding subclause (I), by inserting (other than fiscal year 2022) after even-numbered fiscal year; and (III)in clause (ii)(I), by inserting (or, in the case of fiscal year 2018, under paragraph (4)) after clause (i);
 (B)in paragraph (5)— (i)by striking or (4) and inserting (4), or (10); and
 (ii)by striking or 2017 and inserting , 2017, or 2022; (C)in paragraph (7)—
 (i)in subparagraph (A), by striking 2017 and inserting 2022; and (ii)in the matter following subparagraph (B)(ii), by striking or fiscal year 2016 and inserting fiscal year 2016, fiscal year 2018, fiscal year 2020, or fiscal year 2022;
 (D)in paragraph (9)— (i)in the heading, by striking fiscal years 2015 and 2017 and inserting certain fiscal years;
 (ii)by striking or (4) and inserting , (4), or (10); and (iii)by striking or fiscal year 2017 and inserting , 2017, or 2022; and
 (E)by adding at the end the following new paragraph:  (10)For fiscal year 2022 (A)First halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (25) of subsection (a) for the semi-annual period described in such subparagraph, increased by the amount of the appropriation for such period under section 2(b)(3) of the KIDS Act of 2017, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the first half ratio (described in subparagraph (D)) of the amount described in subparagraph (C).
 (B)Second halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (B) of paragraph (25) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the amount made available under such subparagraph, multiplied by the ratio of—
 (i)the amount of the allotment to such State under subparagraph (A); to (ii)the total of the amount of all of the allotments made available under such subparagraph.
 (C)Full year amount based on growth factor updated amountThe amount described in this subparagraph for a State is equal to the sum of—
 (i)the amount of the State allotment for fiscal year 2021 determined under paragraph (2)(B)(i); and (ii)the amount of any payments made to the State under subsection (n) for fiscal year 2021,
 multiplied by the allotment increase factor under paragraph (6) for fiscal year 2022.(D)First half ratioThe first half ratio described in this subparagraph is the ratio of— (i)the sum of—
 (I)the amount made available under subsection (a)(25)(A); and (II)the amount of the appropriation for such period under section 2(b)(3) of the KIDS Act of 2017; to
 (ii)the sum of— (I)the amount described in clause (i); and
 (II)the amount made available under subsection (a)(25)(B).. (2)Technical amendmentSection 2104(m)(2)(A) of such Act (42 U.S.C. 1397dd(m)(2)(A)) is amended by striking the allotment increase factor under paragraph (5) each place it appears and inserting the allotment increase factor under paragraph (6).
 (3)One-time appropriation for fiscal year 2022There is appropriated to the Secretary of Health and Human Services, out of any money in the Treasury not otherwise appropriated, $20,200,000,000 to accompany the allotment made for the period beginning on October 1, 2021, and ending on March 31, 2022, under paragraph (25)(A) of section 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) (as added by subsection (a)(3)), to remain available until expended. Such amount shall be used to provide allotments to States under paragraph (10) of section 2104(m) of such Act (as added by subsection (b)(1)(E)) for the first 6 months of fiscal year 2022 in the same manner as allotments are provided under subsection (a)(25)(A) of such section 2104 and subject to the same terms and conditions as apply to the allotments provided from such subsection (a)(25)(A).
 (c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A)(ii)— (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2021; and
 (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2022; and (B)in subparagraph (B)—
 (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2021; and (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal year 2015, 2017, and 2022; and
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking or a semi-annual allotment period for fiscal year 2015 or 2017 and inserting or in any of fiscal years 2018 through 2021 (or a semi-annual allotment period for fiscal year 2015, 2017, or 2022).
 (d)Extension of qualifying states optionSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended— (1)in the heading, by striking through 2017 and inserting through 2022; and
 (2)in subparagraph (A), by striking 2017 and inserting 2022. (e)Extension of express lane eligibility optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking 2017 and inserting 2022.
			(f)Assurance of affordability standard for children and families
 (1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2022; and
 (B)in subparagraph (A), in the matter preceding clause (i)— (i)by striking 2019 and inserting 2022; and
 (ii)by striking The preceding sentence shall not be construed as preventing a State during such period and inserting During the period that begins on October 1, 2019, and ends on September 30, 2022, the preceding sentence shall only apply with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved. The preceding sentences shall not be construed as preventing a State during any such periods.
 (2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2022; and
 (B)by striking September 30, 2019, and inserting September 30, 2022 (but during the period that begins on October 1, 2019, and ends on September 30, 2022, only with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved).
					3.Extension of certain programs and demonstration projects
 (a)Childhood obesity demonstration projectSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended— (1)by striking and $10,000,000 and inserting , $10,000,000; and
 (2)by inserting after 2017 the following: , and $25,000,000 for the period of fiscal years 2018 through 2022. (b)Pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended—
 (1)by striking Out of any and inserting the following:  (1)In generalOut of any;
 (2)by striking there is appropriated for each and inserting “there is appropriated—  (A)for each;
 (3)by striking , and there is appropriated for the period and inserting “;
					
 (B)for the period; (4)by striking . Funds appropriated under this subsection shall remain available until expended and inserting ; and; and
 (5)by adding at the end the following:  (C)for the period of fiscal years 2018 through 2022, $75,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)).
 (2)AvailabilityFunds appropriated under this subsection shall remain available until expended..
 4.Extension of outreach and enrollment programSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended— (1)in subsection (a)(1), by striking 2017 and inserting 2022; and
 (2)in subsection (g)— (A)by striking and $40,000,000 and inserting , $40,000,000; and
 (B)by inserting after 2017 the following: , and $100,000,000 for the period of fiscal years 2018 through 2022. 5.Extension and reduction of additional Federal financial participation for CHIPSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended in the second sentence by inserting and during the period that begins on October 1, 2019, and ends on September 30, 2020, the enhanced FMAP determined for a State for a fiscal year (or for any portion of a fiscal year occurring during such period) shall be increased by 11.5 percentage points after 23 percentage points,.
	
 1.Short titleThis Act may be cited as the Keep Kids' Insurance Dependable and Secure Act of 2017 or the KIDS Act of 2017.
		2.Five-year funding extension of the Children’s Health Insurance Program
 (a)Appropriation; total allotmentSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) is amended— (1)in paragraph (19), by striking and;
 (2)in paragraph (20), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs:
					
 (21)for fiscal year 2018, $21,500,000,000; (22)for fiscal year 2019, $22,600,000,000;
 (23)for fiscal year 2020, $23,700,000,000; (24)for fiscal year 2021, $24,800,000,000; and
 (25)for fiscal year 2022, for purposes of making 2 semi-annual allotments— (A)$2,850,000,000 for the period beginning on October 1, 2021, and ending on March 31, 2022; and
 (B)$2,850,000,000 for the period beginning on April 1, 2022, and ending on September 30, 2022.. (b)Allotments (1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended—
 (A)in paragraph (2)— (i)in the heading, by striking through 2016 and inserting through 2022; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking (19) and inserting (24);
 (II)in clause (ii), in the matter preceding subclause (I), by inserting (other than fiscal year 2022) after even-numbered fiscal year; and (III)in clause (ii)(I), by inserting (or, in the case of fiscal year 2018, under paragraph (4)) after clause (i);
 (B)in paragraph (5)— (i)by striking or (4) and inserting (4), or (10); and
 (ii)by striking or 2017 and inserting , 2017, or 2022; (C)in paragraph (7)—
 (i)in subparagraph (A), by striking 2017 and inserting 2022; (ii)in subparagraph (B), in the matter preceding clause (i), by inserting (or, in the case of fiscal year 2018, by not later than the date that is 60 days after the date of the enactment of the KIDS Act of 2017) after before the August 31 preceding the beginning of the fiscal year; and
 (iii)in the matter following subparagraph (B), by striking or fiscal year 2016 and inserting fiscal year 2016, fiscal year 2018, fiscal year 2020, or fiscal year 2022; (D)in paragraph (9)—
 (i)in the heading, by striking fiscal years 2015 and 2017 and inserting certain fiscal years; (ii)by striking or (4) and inserting , (4), or (10); and
 (iii)by striking or fiscal year 2017 and inserting , 2017, or 2022; and (E)by adding at the end the following new paragraph:
						
							(10)For fiscal year 2022
 (A)First halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (25) of subsection (a) for the semi-annual period described in such subparagraph, increased by the amount of the appropriation for such period under section 2(b)(3) of the KIDS Act of 2017, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the first half ratio (described in subparagraph (D)) of the amount described in subparagraph (C).
 (B)Second halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (B) of paragraph (25) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the amount made available under such subparagraph, multiplied by the ratio of—
 (i)the amount of the allotment to such State under subparagraph (A); to (ii)the total of the amount of all of the allotments made available under such subparagraph.
 (C)Full year amount based on growth factor updated amountThe amount described in this subparagraph for a State is equal to the sum of—
 (i)the amount of the State allotment for fiscal year 2021 determined under paragraph (2)(B)(i); and (ii)the amount of any payments made to the State under subsection (n) for fiscal year 2021,
 multiplied by the allotment increase factor under paragraph (6) for fiscal year 2022.(D)First half ratioThe first half ratio described in this subparagraph is the ratio of— (i)the sum of—
 (I)the amount made available under subsection (a)(25)(A); and (II)the amount of the appropriation for such period under section 2(b)(3) of the KIDS Act of 2017; to
 (ii)the sum of— (I)the amount described in clause (i); and
 (II)the amount made available under subsection (a)(25)(B).. (2)Technical amendmentSection 2104(m)(2)(A) of such Act (42 U.S.C. 1397dd(m)(2)(A)) is amended by striking the allotment increase factor under paragraph (5) each place it appears and inserting the allotment increase factor under paragraph (6).
 (3)One-time appropriation for fiscal year 2022There is appropriated to the Secretary of Health and Human Services, out of any money in the Treasury not otherwise appropriated, $20,200,000,000 to accompany the allotment made for the period beginning on October 1, 2021, and ending on March 31, 2022, under paragraph (25)(A) of section 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) (as added by subsection (a)(3)), to remain available until expended. Such amount shall be used to provide allotments to States under paragraph (10) of section 2104(m) of such Act (as added by subsection (b)(1)(E)) for the first 6 months of fiscal year 2022 in the same manner as allotments are provided under subsection (a)(25)(A) of such section 2104 and subject to the same terms and conditions as apply to the allotments provided from such subsection (a)(25)(A).
 (c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A)(ii)— (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2021; and
 (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2022; and (B)in subparagraph (B)—
 (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2021; and (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal year 2015, 2017, and 2022; and
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking or a semi-annual allotment period for fiscal year 2015 or 2017 and inserting or in any of fiscal years 2018 through 2021 (or a semi-annual allotment period for fiscal year 2015, 2017, or 2022).
 (d)Extension of qualifying states optionSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended— (1)in the heading, by striking through 2017 and inserting through 2022; and
 (2)in subparagraph (A), by striking 2017 and inserting 2022. (e)Extension of express lane eligibility optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking 2017 and inserting 2022.
			(f)Assurance of affordability standard for children and families
 (1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2022; and
 (B)in subparagraph (A), in the matter preceding clause (i)— (i)by striking 2019 and inserting 2022; and
 (ii)by striking The preceding sentence shall not be construed as preventing a State during such period and inserting During the period that begins on October 1, 2019, and ends on September 30, 2022, the preceding sentence shall only apply with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved. The preceding sentences shall not be construed as preventing a State during any such periods.
 (2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2022; and
 (B)by striking September 30, 2019, and inserting September 30, 2022 (but during the period that begins on October 1, 2019, and ends on September 30, 2022, only with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved).
					3.Extension of certain programs and demonstration projects
 (a)Childhood obesity demonstration projectSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended— (1)by striking and $10,000,000 and inserting , $10,000,000; and
 (2)by inserting after 2017 the following: , and $25,000,000 for the period of fiscal years 2018 through 2022. (b)Pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended—
 (1)by striking Out of any and inserting the following:  (1)In generalOut of any;
 (2)by striking there is appropriated for each and inserting “there is appropriated—  (A)for each;
 (3)by striking , and there is appropriated for the period and inserting “;
					
 (B)for the period; (4)by striking . Funds appropriated under this subsection shall remain available until expended and inserting ; and; and
 (5)by adding at the end the following:  (C)for the period of fiscal years 2018 through 2022, $75,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)).
 (2)AvailabilityFunds appropriated under this subsection shall remain available until expended..
 4.Extension of outreach and enrollment programSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended— (1)in subsection (a)(1), by striking 2017 and inserting 2022; and
 (2)in subsection (g)— (A)by striking and $40,000,000 and inserting , $40,000,000; and
 (B)by inserting after 2017 the following: , and $100,000,000 for the period of fiscal years 2018 through 2022. 5.Extension and reduction of additional Federal financial participation for CHIPSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended in the second sentence by inserting and during the period that begins on October 1, 2019, and ends on September 30, 2020, the enhanced FMAP determined for a State for a fiscal year (or for any portion of a fiscal year occurring during such period) shall be increased by 11.5 percentage points after 23 percentage points,.December 20, 2017Reported with an amendment